Title: From Benjamin Franklin to Mary Stevenson, 8 March 1762
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Monday morng. March 8. 62
Your good Mama has just been saying to me that she wonders what can possibly be the Reason she has not had a Line from you for so long a time. I have made no Complaint of that kind, being conscious that by not writing my self I have forfeited all Claim to such Favour; tho’ no Letters give me more Pleasure, and I often wish to hear from you, but Indolence grows upon me with Years, and Writing grows more and more irksome to me. Have you finish’d your Course of Philosophy? No more Doubts, to be resolv’d; no more Questions to ask? If so, you may now be at full Leisure to improve your self in Cards. Adieu my dear Child, and believe me ever Your affectionate Friend
B Franklin
Respects to Mrs. Tickel, &c. Mama bids me tell you she is lately much afflicted and half a Cripple with the Rheumatism. I send you two or three French Gazettes de Medecine which I have just receiv’d from Paris, wherein is a Translation of the Extract of a Letter you copied out for me. You will return them with my French Letters on Electricity when you have perus’d them.
